322 S.W.3d 639 (2010)
Anessa PHILLIPS, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72013.
Missouri Court of Appeals, Western District.
October 19, 2010.
Anessa Phillips, Kansas City, MO, Appellant Acting pro se.
*640 Ninion Riley, Jefferson City, MO, for Respondent.
Before LISA WHITE HARDWICK, C.J., JAMES EDWARD WELSH, and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Anessa Phillips appeals the Labor and Industrial Relations Commission's decision that she is not eligible for unemployment benefits because she was discharged for misconduct connected with her work at ADT Security Services, Inc. We affirm. Rule 84.16(b).